Citation Nr: 1823764	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1967 to March 1969, and received the Army Commendation Medal for his service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's hypertension is etiologically related to his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to diabetes, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310(a), (b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; 38 C.F.R. § 3.310(b) (2017).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In so doing, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran asserts that he has a current diagnosis of hypertension that is secondarily related to his service-connected diabetes mellitus.

In July 2012, the Veteran's treating private physician, Dr. F.A., completed a Diabetes Mellitus Disability Benefits Questionnaire, which indicated that the Veteran had a current diagnosis of diabetes mellitus, type II.  Dr. F. A. indicated that the Veteran has had a diagnosis of essential hypertension since June 2009, and opined that the Veteran's hypertension is at least as likely as not due to the Veteran's diabetes.

In December 2013, a VA examiner reviewed the Veteran's claims file, and concluded that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  To support this conclusion, the VA examiner cited evidence that the Veteran's blood pressure values have remained stable and that the Veteran has not experienced large fluctuations in his blood pressure over the past two years.  The VA examiner also noted that the Veteran was diagnosed with diabetes and hypertension at the same time.  The VA examiner found that, in the absence of evidence to the contrary, there is no evidence to support the onset of hypertension as the result of diabetes.   The VA examiner also noted normal renal function values and the absence of protein in the urinalysis.

In January 2015, the Veteran's VA treating physician, Dr. A.G., completed a Diabetes Mellitus Disability Benefits Questionnaire.  Dr. A.G. found that the Veteran's hypertension and cardiac conditions were at least as likely as not due to the Veteran's diagnosed diabetes.  Dr. A.G. further found that the Veteran's cardiac conditions were also at least as likely as not aggravated by the Veteran's diabetes.

In September 2015, private physician Dr. F.A. completed another Diabetes Mellitus Disability Benefits Questionnaire, in addition to a Hypertension Disability Benefits Questionnaire.  Dr. F.A. again opined that the Veteran's hypertension was at least as likely as not due to diabetes.  Dr. F.A. also opined that the Veteran's hypertension was at least as likely as not permanently aggravated by the Veteran's diabetes.

The medical opinions of record are contradictory on the issue of whether the Veteran's hypertension is related to his diabetes mellitus.  Here, both the VA examiner's and the treating physicians' opinions are competent and credible, and the Board will not assign greater probative weight to either.  While the VA examiner provided a rationale to support his medical opinion, the rationale appeared to explain why the Veteran's hypertension was not aggravated by his diabetes rather than why the hypertension was not due to his diabetes.  The treating physicians did not provide rationale to support their conclusions.  However, the Board notes that VA treatment records show that Dr. A.G. saw the Veteran every six months starting in August 2012.  Dr. A.F. also had a longitudinal treatment relationship with the Veteran.  On the other hand, the VA examiner never conducted an in-person evaluation of the Veteran.  Therefore, the Board finds that the contrary opinions are at least in equipoise.

In light of the above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's hypertension is caused by his service-connected diabetes mellitus.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for hypertension, secondary to diabetes.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes, is granted.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


